*652MEMORANDUM **
Lead petitioner, Aleksandr Korotkov, a native and citizen of Russia, petitions for review of the Board of Immigration Appeals (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of asylum for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Korotkov’s mistreatment by his classmates and by fellow military conscripts, and the difficulties Korotkov faced as a Pentecostal pastor, do not amount to persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1181-82 (9th Cir.2003) (harassment, threats, and other mistreatment, including a physical attack, did not rise to the level of persecution).
Similarly, the record does not compel the conclusion that Korotkov has a well-founded fear of persecution on account of a protected ground. While the country condition evidence in the record indicates that Pentecostal Christians face discrimination in Russia, “[discrimination on the basis of race or religion, as morally reprehensible as it may be, does not ordinarily amount to ‘persecution.’ ” See Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir. 1995).
Finally, Korotkov’s claim that he was denied due process due to incompetent translation fails. Though the record reflects some minor translation difficulties, any mistakes were clarified upon further questioning and Korotkov has not demonstrated how the translation problems affected the outcome of the proceedings. See Kotasz v. INS, 31 F.3d 847, 850 n. 2 (9th Cir.1994).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.